DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the indoor” as recited in the claims must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains unclear language (i.e., it is not clear to which preceding element or elements the term “therethrough” in the first sentence of the abstract is intended to refer), because it contains unclear and/or idiomatically informal terms and/or phrases with words inadvertently omitted therefrom (i.e., “the indoor” in the first sentence of the abstract), and because it does not avoid referring to the purported merits and speculative uses of the inventive apparatus/system (i.e., the entire second sentence relates to the purported merits and speculative uses of the inventive apparatus/system).  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities, for example/: the unclear standalone phrase “the indoor” in each of paragraphs [0010], [0023], [0038], [0064], [0073], [0079] appears to have one or more words missing therefrom and/or to be an idiomatically informal phrase.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 through 19 are objected to because of the following informalities, for example:  the limitation “the indoor” [claim 1, line 4; claim 1, line 6; claim 15, line 5 (two occurrences); claim 17, line 4; claim 17, line 6] appears to have one or more words missing therefrom and/or to be an idiomatic informality;  the limitations “the heating line and the cooling line is connected or disconnected” [claim 3, lines 1-2]; should be replaced with the limitations “the heating line and the cooling line are connected or disconnected” for improved grammatical correctness; the limitations “is disposed on the first connection line or the second connection line” [claim 9, lines 2-3] should be replaced with the limitations “is disposed on the first connection line or on the second connection line” for improved readability and grammatical correctness; and, the limitation “heated by an operation of the cooling water heater” [claim 18, line 3] should be replaced by the limitation “heated by operation of the cooling water heater” for improved grammatical and idiomatic correctness.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain grammatical and idiomatic errors.
For example, not only does the limitation “the indoor” [claim 1, line 4; claim 1, line 6; claim 15, line 5 (two occurrences); claim 17, line 4; claim 17, line 6] lack proper antecedent basis in the claims, but this limitation also appears to have one or more words missing therefrom and/or to be an idiomatic informality. Therefore, the metes and bounds of protection sought by claim 1 and by all claims depending therefrom cannot be ascertained by the examiner at this time to the extent necessary to determine the patentability of the claims (or the lack of patentability of the claims).

At least one set of limitations (i.e., “and cooling the indoor by circulating refrigerant circulating therethrough” in lines 4-5 of claim 1) in base claim 1 (and all claims depending therefrom) is a method/process step in an apparatus claim, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom because it is not clear whether infringement would occur as soon as an apparatus including all of the structural elements recited  in the claims is assembled or whether infringement would only occur once the apparatus is placed into operation by executing the aforementioned method/process step. See at least MPEP 2173.05(p) II. 
Additionally, it is not clear to which previously recited element(s) the indeterminate term “therethrough” [claim 1, line 5] is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
Also, beginning with base claim 1, the claims recite the plural elements of a given type (i.e., expansion valves, heat exchangers, etc.) out of order relative to others of the same type. For example, base claim 1 recites “a first heat exchanger” and “a third heat exchanger” but no “second heat exchanger”; “a second heat exchanger” is first recited in dependent claim 10. Similarly, base claim 1 recites “a second expansion valve” without reciting “a first expansion valve”; “a first expansion valve” is first recited in dependent claim 10. As written, it is not clear, for example, whether base claim 1 requires the existence of both a second heat exchanger and a first expansion valve or not, thus further rendering indefinite the metes and bounds of protection sought by the claims. 
There is also insufficient antecedent basis in the claims for at least the following limitations in the claims, thus further rendering indefinite the metes and bounds of protections sought by the claims and by any claims depending therefrom: “the cooling water heat-exchanged with air” [claim 1, line 10]; “the refrigerant discharged from the first heat exchanger” [claim 10, lines 3-4; claim 11, lines 3-4]; “the refrigerant discharged from the first expansion valve” [claim 10, lines 5-6]; “the refrigerant discharged from the third expansion valve” [claim 11, lines 6-7]; “the cooling water heat-exchanged with the refrigerant” [claim 15, lines 3-4]; “the refrigerant throttled through the second expansion valve” [claim 17, lines 2-3]; and, “the cooling water heated by an operation of the cooling water heater” [claim 18, lines 2-3]. 
	The limitations “disposed in front of the fifth heat exchanger in a flow direction of the cooling water” [claim 15, lines 7-8] are not clear whether the phrase “in front of” is intended to mean “upstream of” or to mean “downstream of” because the term “front” is a relative term not defined by the claim or elsewhere within the instant application. Also, the flow direction of the cooling water is not specified and is both potentially variable as well as potentially non-existent (such as prior to operation of the apparatus), thus further rendering indefinite the metes and bounds of protection sought by the claim and any claims depending therefrom.
	The limitations “the first expansion valve bypasses the refrigerant” [claim 16, lines 2-3] are not clearly set forth as written, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom because it is not clear whether one or more words have been inadvertently left out immediately following “the refrigerant” in the aforementioned limitations (i.e., reciting that first expansion valve bypasses the refrigerant through or around a particular unmentioned element or elements) or whether the aforementioned limitations merely represent an idiomatically informal/incorrect translation and are instead intended to recite that the refrigerant is bypassed through or by the first expansion valve.
	Any claim not specifically mentioned is rejected at least as depending on a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because base claim 1 (and all claims depending therefrom) recite both an apparatus and its various elements as well as at least one method step (i.e., “and cooling the indoor by circulating refrigerant circulating therethrough” in lines 4-5 of claim 1)
Allowable Subject Matter
The non-application of prior art should not be construed as an indication of allowable subject matter in the claims but rather as an indicator of the extent to which the claims are rendered indefinite and their scope indeterminate. The examiner cannot simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.). A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763